Citation Nr: 1020733	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-39 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for emphysema as 
secondary to chronic obstructive pulmonary disease (COPD) and 
nicotine dependence and tobacco usage.

2.  Entitlement to service connection for pulmonary fibrosis 
as secondary to chronic obstructive pulmonary disease (COPD) 
and nicotine dependence and tobacco usage.

3.  Entitlement to service connection for diabetes mellitus 
as secondary to chronic obstructive pulmonary disease (COPD) 
and nicotine dependence and tobacco usage.

4.  Entitlement to service connection for bilateral 
peripheral neuropathy, to include as secondary to chronic 
obstructive pulmonary disease (COPD) and nicotine dependence 
and tobacco usage.

5.  Entitlement to an initial evaluation in excess of 20 
percent prior to January 16, 2009, and in excess of 30 
percent after effective April 20, 2009, for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had military service from February 1951 to 
February 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas.

A hearing was held at the RO in November 2006 before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing is of record.

In March 2007 the Board denied the claims of entitlement to 
service connection for emphysema, pulmonary fibrosis, 
diabetes mellitus, and bilateral peripheral neuropathy, and 
the claim of a compensable evaluation for bilateral hearing 
loss.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, in a March 27, 2009 Memorandum Decision, vacated the 
Board's March 2007 decision that denied service connection 
for emphysema, pulmonary fibrosis, diabetes mellitus, and 
bilateral peripheral neuropathy; denied the claim for a 
compensable evaluation for bilateral hearing loss; and 
remanded the case for compliance with the terms of the 
Memorandum Decision.  As directed by the March 2009 
Memorandum Decision, in September 2009, the Board remanded 
the Veteran's current claims for additional development.  

The issues have been re-characterized to comport to prior 
Board adjudications and the Court's March 2009 Memorandum 
Decision.  

A March 2009 rating decision granted the Veteran a 10 percent 
rating for bilateral hearing loss, effective January 16, 
2009, and an August 2008 decision review officer (DRO) 
decision granted the Veteran a 20 percent rating, effective 
January 16, 2009, and a 30 percent rating, effective April 
20, 2009, for his bilateral hearing loss disability.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In an April 2010 letter the Veteran stated that he has not 
received payment for his service connected coronary artery 
disease (CAD) and hypertension disabilities that were granted 
in a previous Board decision.  The Veteran says he was told 
that, for him to receive payment, his claim file must be 
returned to the Houston, Texas, RO and he requests that his 
claims before the Board be suspended and his claim file be 
returned to the RO in Houston, Texas, so he can be paid.  

If the Board could decide all the issues on appeal, the claim 
file would be returned to the RO.  Unfortunately, a Remand is 
required and claim file, in accordance with VA policy must be 
sent to the AMC.

Accordingly, the issue of payment for the previously awarded 
grant of service connection for CAD and hypertension is 
referred to the AMC for appropriate action.  




The issues of service connection for diabetes mellitus and 
bilateral peripheral neuropathy, and an increased rating for 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows that 
the Veteran's emphysema is secondary to his service connected 
COPD and nicotine dependance and tobacco usage.   

2.  The preponderance of the competent evidence indicates 
that the Veteran's current pulmonary fibrosis is not 
secondary to the Veteran's service-connected COPD and 
nicotine dependance and tobacco usage.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for emphysema have 
been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.310 (2009).

2.  The criteria for service connection for pulmonary 
fibrosis have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2003, and post-adjudication notice by 
letter dated in January 2006.  The notification substantially 
complied with Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, and the relative duties of VA and the claimant to 
obtain evidence.  

Regarding the claim of service connection for pulmonary 
fibrosis, no new disability rating or effective date for 
award of benefits will be assigned as the claim for service 
connection is denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The claim of service connection for emphysema has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran 
medical examinations as to the nature and etiology of his 
claimed disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claim file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for emphysema and 
pulmonary fibrosis as secondary to his service-connected COPD 
and nicotine dependance and tobacco usage.  

The Veteran is service connected for COPD, hearing loss, 
depression associated with COPD, tinnitus, hypertension, and 
coronary artery disease (CAD).  In an August 2009 decision, 
the Board found that the Veteran was entitled to service 
connection for hypertension and CAD.  The Board found as a 
finding of fact the Veteran was effectively granted service 
connection for nicotine dependence in service, and as a 
conclusion of law that the Veteran's hypertension and CAD 
were secondary to nicotine dependence.  Thus, the Veteran is 
considered service connected for nicotine dependence. 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

However, because the Veteran does not claim that his 
disabilities are directly related to service, the Board will 
not address this theory of entitlement.  See 38 C.F.R. 
§ 3.303.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159; see 
also Grivois v. Brown, 6 Vet. App. 136 (1994).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Emphysema

The competent evidence of record indicates that the Veteran's 
current emphysema is secondary to his nicotine dependence.  A 
VA examination was conducted in December 2009.  The examiner 
noted a review of the Veteran's claim file.  Following a 
physical examination and chest x-ray, the examiner opined 
that the Veteran's emphysema is at least as likely as not 
caused or aggravated by his nicotine dependence and tobacco 
usage.  The examiner noted that tobacco usage is the 
overwhelming leading risk factor for development of COPD.  
The examiner also opined that emphysema is not caused or 
aggravated by the Veteran's COPD, and that emphysema is a 
sub-category of COPD and not a separate disease process.  

The December 2009 VA opinion is competent and there is no 
medical evidence of record that indicates that the Veteran's 
current emphysema was not caused by the Veteran's service 
connected nicotine dependence disability.  Therefore, at the 
very least, the evidence is in equipoise and any doubt is 
resolved in the Veteran's favor.  

Regardless of the examiner's conclusion that emphysema is not 
a separate or distinct disease from COPD, he also concluded 
that the Veteran has emphysema and that it was caused by the 
Veteran's service connected nicotine dependence disability.  
The regulations addressing "pyramiding" do not prevent the 
establishment of service connection for disabilities with the 
same symptoms or manifestations, however, the RO is advised  
that assigning multiple ratings for the Veteran's emphysema 
based on the same symptoms or manifestations of his COPD, if 
this is the case, would constitute prohibited pyramiding.  38 
C.F.R. § 4.14.

Service connection for emphysema is warranted.

B.  Pulmonary Fibrosis

The competent evidence of record shows that the Veteran 
currently has pulmonary fibrosis.  The December 2009 VA 
examination report indicates that following a physical 
examination and review of the claim file, the examiner found 
that the Veteran has pulmonary fibrosis and the physician 
interpreting the Veteran's chest x-ray noted an impression of 
some fibrosis in both lungs.  

As noted above, the Veteran is service connected for COPD and 
nicotine dependence and tobacco use.  The determinative issue 
is therefore whether the Veteran's COPD and nicotine 
dependence and tobacco use have caused or aggravated the 
Veteran's pulmonary fibrosis.  

A VA examination was conducted in December 2009.  Th examiner 
noted a review of the Veteran's claim file.  A physical 
examination and chest x-rays were conducted.  The examiner 
opined that the Veteran's pulmonary fibrosis is less likely 
as not caused or aggravated by the Veteran's service 
connected COPD, to include nicotine dependence and tobacco 
usage.  The rationale provided for this was that Harrison's 
Principles of Internal Medicine lists several known causes of 
alveolitis, interstitial inflammation, and fibrosis, which 
include asbestos, gas fumes, certain drugs, radiation, 
aspiration pneumonia, and residuals of adult respiratory 
distress syndrome.  Likewise, MayoClinic.com notes that the 
known causes of pulmonary fibrosis are silica dust, asbestos 
fibers, chronic exposure to some organic substances, 
radiation, acid reflux, and serious lung infections.  The 
examiner noted that COPD, nicotine dependence, and tobacco 
usage are not among the listed known causes of pulmonary 
fibrosis.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his pulmonary fibrosis is 
related to his service-connected disabilities.  The Board 
notes the Veteran's contentions and testimony.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his pulmonary fibrosis and his 
views are of no probative value.  And, even if his opinion 
were entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion provided by the VA medical 
professional who thoroughly discussed all the medical 
evidence of record and the etiology of the Veteran's claimed 
pulmonary fibrosis disability.  See Jandreau, 492 F.3d 1372.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim for 
pulmonary fibrosis; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert, 1 Vet. App. at 
57-58.  

ORDER

Entitlement to service connection for emphysema as secondary 
to chronic obstructive pulmonary disease (COPD) and nicotine 
dependence and tobacco usage is granted.

Entitlement to service connection for pulmonary fibrosis as 
secondary to chronic obstructive pulmonary disease (COPD) and 
nicotine dependence and tobacco usage is denied.


REMAND

A.  Service Connection Claims

The Veteran seeks service connection for diabetes mellitus 
and bilateral peripheral neuropathy.  The December 2009 VA 
examiner opined that there is no credible medical evidence 
that nicotine dependence and tobacco usage causes or 
aggravates type II diabetes.  However, in the rationale 
provided for this opinion it was noted that Harrison's 
Principles of Internal Medicine indicates that one of the 
risk factors for development of diabetes type II is 
hypertension.  The Veteran is now service connected for 
hypertension.  Therefore, a new VA examination and opinion 
must be provided regarding the etiology of the Veteran's 
claimed diabetes mellitus.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).  

A VA treatment record dated in March 2005 notes that the 
Veteran's bilateral peripheral neuropathy is related to his 
diabetes mellitus.  Because the Veteran's service connection 
claim for diabetes mellitus is being remanded, and because 
adjudication of that claim will impact the adjudication of 
his peripheral neuropathy claim, these claims are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Accordingly, the Veteran's service 
connection claim for peripheral neuropathy also must be 
remanded.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.  

B.  Increased Rating Claim

The Veteran seeks an increased rating for bilateral hearing 
loss.  Currently his bilateral hearing loss is evaluated as 0 
percent disabling before January 15, 2009, 20 percent 
disabling from January 16, 2009 to April 20, 2009, and 30 
percent disabling thereafter.  An April 6, 2010 document from 
the AMC notes that the issue of a proposal to reduce the 30 
percent evaluation for hearing loss to 10 percent requires 
immediate attention by the RO.  

The March 2009 rating decision granted the Veteran a 10 
percent rating for bilateral hearing loss effective January 
16, 2009.  An August 2009 DRO decision granted the Veteran a 
20 percent rating, effective January 16, 2009, and a 30 
percent rating, effective April 20, 2009, for his bilateral 
hearing loss disability.  These decisions appear to be 
photocopies of decisions rendered by the RO in Houston, 
Texas.  These decisions refer to a January 2009 audiogram 
from Hemphill Hearing Center, a February 2009 VA examination 
report from QTC Medical Services, and March and April 2009 
audiological evaluation reports and letters from Hemphill 
Hearing Center.   
 
None of these audiological records or letters have been 
associated with the Veteran's claim file and they obviously 
are relevant to the Veteran's increased rating claim.  VA has 
not met its duty to assist the appellant in developing the 
evidence in support of his claim pursuant to 38 U.S.C.A. § 
5103A, and this claim must be remanded to obtain the 
treatment records referred to in the March 2009 rating 
decision and August 2009 DRO decision.  



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his diabetes mellitus.  The examiner is to 
provide an opinion as to whether it is at 
least as likely as not caused or 
aggravated by any of the Veteran's 
service-connected disabilities.  The 
Veteran is service connected for COPD, 
hearing loss, depression associated with 
COPD, tinnitus, hypertension, CAD, and 
emphysema.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and discuss the April 2005 private 
medical opinion and December 2009 VA 
examination report noting that 
hypertension is a risk factor for diabetes 
mellitus.  A detailed rationale for all 
medical opinions must be provided.

2.  Contact the Veteran and ask him to 
identify any VA or private treatment 
records related to his hearing loss 
disability.  Obtain all of the audiology 
records referred to in the March 2009 
rating decision and August 2009 DRO 
decision and any other relevant records 
identified by the Veteran and associate 
these records with the claim file.   

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim for 
diabetes mellitus must be adjudicated 
before the claim for bilateral peripheral 
neuropathy.  If service connection for 
diabetes mellitus granted, then in re-
adjudicating the claim of service 
connection for bilateral peripheral 
neuropathy, the RO must note and discuss 
the March 2005 VA treatment report 
indicating that the Veteran's peripheral 
neuropathy is related to his diabetes 
mellitus.  

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Regarding the 
claim of an increased rating for hearing 
loss, all development, including the 
proposed reduction, should be 
accomplished.  The claims should then be 
readjudicated.  If any of the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


